DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-23 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of “detecting by a first server a cue message in a linear programming feed, the cue message and at least one associated data set having a plurality of ad insertion parameters for an upcoming ad insertion break in the linear programming feed, the ad insertion parameters including; a time and a duration of the ad insertion break; a network that is broadcasting the linear programming feed; a current program being broadcast on the linear programming feed; a geolocation for the linear programming feed; and a link to demographic and psychographic information for viewers of the current program;
in response to detection of the cue message,
generating by the first server a companion ad request for a companion ad in a digital channel, the companion ad request having first data including at least some of the plurality of ad insertion parameters, and second data that includes instructions for selecting the digital channel and for obtaining ad content in a the proper format for the selected digital channel;
by the first server, sending the companion ad request to an ad management platform; 
at the first server, receiving from the ad management platform, a confirmation notice that, in response to the companion ad request, at least one companion ad was run in the selected digital channel.”, and similar limitations as recited by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421